DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of preliminary amendment dated November 6, 2020 in which, the applicants canceled claims 1-25 and added new claims 26-50.

Allowable Subject Matter
Claims 26-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 26-50, the prior art “Lucid Data Dreaming for Object Tracking” by Khoreva et al. (hereinafter ‘Khoreva’) teaches a computer-implemented method of object recognition for image processing, comprising: obtaining image data of frames of a captured video sequence and including content of at least one object to be recognized and added to a neural network training database of objects in order to customize the neural network training database by including at least one desired object of a specific user; (See Khoreva Section 2 and Figure 1, Khoreva teaches inputting video sequence and a neural network training database.)
inputting the frames into a general knowledge neural network associated with a generic database to output a plurality of candidate masks associated with an instance of an object; customizing the training database by adding an added mask to the training database and that is a selected one of the plurality of candidate masks; (See Khoreva Section 3.2 and Figure 1, Khoreva teaches training database with masks.)
inputting the frames into an instance segmentation neural network to output a segmentation mask; (See Khoreva Figure 3, Khoreva teaches segmentation neural network.)
However, Khoreva does not teach or suggest “modifying the instance segmentation neural network to form a modified instance segmentation neural network wherein the modifying is based at least partially on at least one added mask in the training database; and performing object recognition during an inference run-time by using the modified instance segmentation neural network.” It is for these reasons claims 26-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665